Name: 2009/785/EC: Commission Decision of 26Ã October 2009 amending Decision 2008/359/EC setting up the High Level Group on the Competitiveness of the Agro-Food Industry, in order to extend its applicability
 Type: Decision
 Subject Matter: industrial structures and policy;  business organisation;  agri-foodstuffs;  labour market;  EU institutions and European civil service
 Date Published: 2009-10-27

 27.10.2009 EN Official Journal of the European Union L 280/56 COMMISSION DECISION of 26 October 2009 amending Decision 2008/359/EC setting up the High Level Group on the Competitiveness of the Agro-Food Industry, in order to extend its applicability (2009/785/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Commission Decision 2008/359/EC of 28 April 2008 setting up the High Level Group on the Competitiveness of the Agro-Food Industry (1) is applicable for a limited period of time. (2) The High Level Group has contributed to the competitiveness of the Community agro-food industry by drawing up a Report on the Competitiveness of the European Agro-Food Industry (2), 30 recommendations and a Roadmap of Key Initiatives containing implementing actions. These initiatives need to be followed up. (3) The work of the High Level Group on the Competitiveness of the Agro-Food Industry should continue under the same rules as established by that Decision. (4) Decision 2008/359/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Article 6 of Decision 2008/359/EC is replaced by the following: Article 6 Expiry This Decision shall apply until 31 December 2010. Done at Brussels, 26 October 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 120, 7.5.2008, p. 15. (2) http://ec.europa.eu/enterprise/sectors/food/files/high_level_group_2008/documents_hlg/final_report_hlg_17_03_09_en.pdf